DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
 
3.	Claims 23, 24 and 27-29 are pending.
	Claims 27-29, drawn to non-elected species are withdrawn from examination.
	Claims 23, 24 and 27 have been amended.
	Claims 23 and 24 are examined on the merits with species, a. an antibody and antigen binding fragment thereof. 

New Grounds of Objection
Claim Objections
4.	Claim 23 is objected to because of the following informality:  it cites “cutaneous peripheral T-cells lymphoma” bridging lines 1 and 3 of the claim, likewise in parts d) and e) of the claim.  The cells plural word should be in the singular form, cell.   
Correction is required.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.  	Claim 23 recites an improper Markush group, "… one or more additional biomarkers selected from the surface membrane proteins CD3 and CD8 and cytotoxic protein granzyme B (GrB)”.  Applicants are advised to reformat the claim to read "one or more additional 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	The rejection of claim(s) 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anfossi et al., US 2012/0064081 A1 (published March 15, 2012) is maintained and made.  
	Applicants argue “Anfossi does not teach, or even suggest…KIR3DL2 is or could be expressed by malignant T cells…from sub-cutaneous panniculitis-like T-cell lymphoma and 
	Applicants further argue the prior art, Anfossi does not teach AZ158 monoclonal antibody is used to measure KIR3DL2 cellular expression and additional biomarkers can be measured in the biological sample, see last two paragraphs on page 6. Applicants’ arguments have been carefully considered, but fail to persuade.
	Foremost, the prior art, Anfossi recites the claim limitations, 
a)  provide a biological sample (see page 10, section 0087; and page 13, sections 0117 and 0118); 
b) measure KIR3DL2 within said sample with chimeric AZ158 (chAZ158) antibody ligand (see page 1, section 0005; page 3, section 0021; page 13, sections 0117-0119; and page 27, Examples 1 and 2), as well as additional biomarkers, CD3 and CD8 (see page 8, section 0066 and 0071; page 25, section 0195); 
c) and d)  compare level of cellular protein expression of KIR3DL2 with a reference value, determine difference between the said level and said value (see page 28, section 0218) and readily envisaged as noted herein; and treat the cutaneous KIR3DL2 expressing malignant T-cell lymphoma (page 3, section 0021; page 7, sections 0064 and 0065; page 11, section 0094; and page 15, section 0130); and
e ) treating with anti-KIR3DL2 antibodies, see page 26, section 0205.
	There is nothing unique about the biological sample, hence if KIR3DL2 is detected in the sample it naturally flows the individual from whom the biological sample was obtained from will be definitively diagnosed with sub-cutaneous panniculitis-like T-cell lymphoma and/ or primary 
Anfossi teaches detecting the presence and level of KIR3DL-expressing cells in biological samples, as well as additional biomarkers, CD3 and CD8, see page 8, section 0066 and 0071; page 13, section 0118; page 19, sections 0153 and 0154; and page 25, sections 0194-0197. Anfossi does state Q66 is an anti-KIR3DL2 antibody and capable of binding to KIR3D2 receptors, see page 1, section 0005; page 3, section 0020; and page 27, sections 0216 and 0217.  And while Q66 may not be a preferred embodiment that does not preclude the fact that Q66 monoclonal antibody is a ligand molecule that specifically binds to KIR3DL2 as a means to measure KIR3DL2 cellular protein expression.
 Biological samples can be malignant cells, blood, as well as other biological fluids and tissues, see page 10, section 0087; and page 13, sections 0117 and 0118. It is immediately envisaged by those skilled in the art, when conducting a diagnostic assay as disclosed by Anfossi comparing and contrasting the expression level of a candidate disease marker such as KIR3DL2 between subjects including healthy controls to establish a benchmark, a reference standard is routine in the art. Determining whether or not the expression level of KIR3DL2 is higher or lower between samples is a mental step, arrived at by thinking and observing the results of the disclosed diagnostic assays.
	“The invention provides methods of using the antigen-binding compounds; for example, the invention provides a method for inhibiting cell proliferation or activity and/or inducing ADCC, comprising exposing a cell, such as a T cells which expresses a KIR3DL polypeptide, to an antigen-binding compound that binds a KIR3DL2 polypeptide in an amount effective to induce ADCC in vivo in mice models with monoclonal antibody, AZ158 in Example 4 on page 30 as stated in the Remarks, page 7, 3rd paragraph.
Anfossi discloses prior to treating a patient with one of the KIR3DL2 specific antibodies, such as chAZ158, a biological sample can be obtained from a patient to test the ability of the said antibody to bind cells from the sample, see page 2, sections 0008 and 0009; page 3, sections 0015 and 0023; page 8, section 0070; page 9, section 0079; and page 13, section 0117.   

10.	The rejection of claim(s) 23 and 24 under 35 U.S.C. 102(a)(2) as being anticipated by Bonnafous et al., US 2016/0002345 A1 (effective filing date February 20, 2013) is maintained and made.  
	Applicants’ arguments are similar to those presented against Anfossi, will Bonnafous generally relates to teaching certain T-cell lymphomas and there is no mention of sub-cutaneous panniculitis-like T-cell lymphoma and primary cutaneous CD8+ aggressive cytotoxic T-cell lymphoma, see page 7 of the Remarks submitted April 27, 2021, section II.2., third paragraph.
	Applicants further argue the prior art, Bonnafous does not teach these two lymphomas expresses KIR3DL2 and KIR3DL2 is a biomarker or a therapeutic target for diagnosing and + aggressive cytotoxic T-cell lymphoma.
Applicants conclude arguments stating Bonnafous does not teach steps b) measuring KIR3DL2 expression within a biological sample with a ligand molecule that is AZ158 or Q66 antibody, as well as the expression of surface membrane protein CD3 and/ or CD8; c) comparing levels of expression between biological sample and reference sample; d) determining the differences between the measured values.  Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
Contrary to Applicants arguments, steps b) and c) are taught on page 2, sections 0012 and 0018-0020; page 4, section 0044 with the detection surface antigens, CD3 and CD8 (see page 7, section 0088; and page 25, section 0273); and step d) the determining step is a mental step completed once steps b) and c) are completed.  
Notwithstanding, there is nothing unique about the biological sample, hence if KIR3DL2 is detected in a sample it naturally flows the individual from whom the biological sample was obtained from will be definitively diagnosed with sub-cutaneous panniculitis-like T-cell lymphoma and/ or primary cutaneous CD8+ aggressive cytotoxic T-cell lymphoma. As indicated herein Bonnafous is replete with the teachings of the claimed invention and there are no differences between the method steps of Bonnafous and Applicants, hence the rejection is maintained and made. 
Bonnafous discloses immunohistochemistry (IHC) studies assaying KIR3DL2 expression in patient samples with a labelled anti-KIR3DL2 antibody, as well as “…determining the level of 
	Bonnafous discloses “the treatment or prevention of a PTCL in an individual comprises: a) determining the KIR3DL2 polypeptide status of malignant cells within the individual having a PTCL, and b) upon a determination that the individual has KIR3DL2 polypeptides prominently expressed on the surface of malignant cells, administering to the individual said compound that binds a KIR3DL2 polypeptide. Additionally, antibodies are provided that are particularly effective in diagnostic or prognostic assays to detect KIR3DL2 expression on tumor cells, notably in immunohistochemistry assays…In another embodiment provided is a method comprising a KIR3DL2 detection step to identify patients having KIR3DL2+ tumors; these patients can thereafter be treated with a KIR3DL2-binding agent”, see page 1, sections 0006-0010; page 2, section 0020; page 4; page 5, sections 0062-0064; and page 23, section 0245.  The compound for treatment includes an antigen-binding compound, see page 5, section 0064; and page 16, sections 0182 and 0183.
 	“[T]he methods comprise determining the level of expression of a KIR3DL2 nucleic acid or polypeptide in a biological sample from a patient, e.g. in tumor cells found in a biological sample.  In one embodiment, the methods comprise determining the level of expression of a KIR3DL2 nucleic acid or polypeptide in a biological sample and comparing the level to a reference level 












Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The rejection of claims 23 and 24 under 35 U.S.C. 103 as being unpatentable over Bonnafous et al., US 2016/0002345 A1 (effective filing date February 20, 2013), and further in view of Anfossi et al., US 2012/0064081 A1 (published March 15, 2012) is maintained and made. 
	Applicants initially begin arguments stating the difficulties in classifying peripheral T-cell lymphomas (PTCLs) and with the addition of assessing surface membrane proteins, CD3, CD8 
	The remainder of Applicants’ arguments read on the alleged deficiencies of the teachings of the combination of references.  As noted in the pending 102 rejections these prior art references do not fall as individual anticipatory rejections, nor in combination as set forth herein, see the pending 102 rejections herein.  For the reasons of record and herein, the rejection is maintained and made.
Bonnafous teaches immunohistochemistry (IHC) studies assaying KIR3DL2 expression in patient samples with a labelled anti-KIR3DL2 antibody, as well as “…determining the level of expression of KIR3DL2… polypeptide in a biological sample and comparing the level to a reference”, as well as CD3 and CD8, see page 2, sections 0012 and 0018-0020; page 4, section 0044; page 7, section 0088; and page 25, Example 6, section 0275.  Bonnafous also teaches measuring KIR3DL2 protein expression of peripheral T cell lymphomas (PTCLs), see page 1, section 0006.  PTCLs continues to read on subcutaneous panniculitis-like lymphoma, see page 21, section 0226; and page 22, sections 0230, 0231 and 0236.
	Bonnafous teaches “the treatment or prevention of a PTCL in an individual comprises: a) determining the KIR3DL2 polypeptide status of malignant cells within the individual having a PTCL, and b) upon a determination that the individual has KIR3DL2 polypeptides prominently expressed on the surface of malignant cells, administering to the individual said compound that binds a KIR3DL2 polypeptide. Additionally, antibodies are provided that are particularly effective in diagnostic or prognostic assays to detect KIR3DL2 expression on tumor cells, notably in immunohistochemistry assays…In another embodiment provided is a method comprising a 
 	“[T]he methods comprise determining the level of expression of a KIR3DL2 nucleic acid or polypeptide in a biological sample from a patient, e.g. in tumor cells found in a biological sample.  In one embodiment, the methods comprise determining the level of expression of a KIR3DL2 nucleic acid or polypeptide in a biological sample and comparing the level to a reference level (e.g. a value, weak cell surface staining, etc.) corresponding to a healthy(s) individual.  A determination that a biological sample expresses a KIR3DL2 nucleic acid or polypeptide at a level that is increased compared to the reference level indicates that the patients has a peripheral T cell lymphoma”, see page 21, section 0221.
Bonnafous does not teach the ligand molecule is Q66 monoclonal antibody.
However, Anfossi does state Q66 is an anti-KIR3DL2 antibody, which binds to KIR3D2 receptors, see page 1, section 0005; page 3, section 0021; and page 27, sections 0216 and 0217.  And while Q66 may not be a preferred embodiment that does not preclude the fact that Q66 monoclonal antibody is a ligand molecule that specifically binds to KIR3DL2 as a means to measure KIR3DL2 cellular protein expression.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references in order to effectively diagnose and treat patients with KIR3DL2 diseases with both monoclonal antibodies, Q66 and AZ158. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



17 June 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643